DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) and Species I (FIG.1A, 2-5) in the reply filed on 06/28/2021 is acknowledged.
	However, upon further consideration claims 28 is believed to be directed towards non-elected species II for the recital “further comprising a fly pattern attached to the hook.”
 Claims 5-6, 11-12, 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: 
All instances of the word “engageble” should be changed to –engageable--. 
Appropriate correction is required.

Claim Objections
Claim(s) 1-4, 7-10, 21-27 is/are objected to because of the following informalities: 
All instances of the word “engageble” should be changed to –engageable--. 
The preamble should be separated from the limitations by use of a comma. For example claim 2 should be changed from “The fishing appliance of claim 1 wherein” to – The fishing appliance of claim 1, wherein”. 

	Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7-10, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (EP0726303A2) .
Re-claim 1:
Harada teaches:

    PNG
    media_image1.png
    243
    498
    media_image1.png
    Greyscale

A fishing appliance comprising: (abstract and figures)
a line engageble structure including (Fig 7, col 4 ln  49-54)
and a hook portion, (see annotation for hook portion above)
said hook portion including a crook adjacent (see annotation for crook above)
a terminus of said hook portion; (see annotation for terminus above)
and a photoluminescent material accent adhered to a segment of said crook of said hook portion of said structure. (see annotation for accent material above adhered to a segment of the crook, col 1 ln 3-9, col 2 ln 4-48, col 6 ln 30-36)
Harada is silent as to:
comprising a line engageble structure including eye portion. (Harada discloses a line engageable structure (col 4 ln 53-54) but does not explicitly disclose that it is an eye.) 
However, in an alternative embodiment Harada teaches:
comprising a line engageble structure including eye portion. (Fig 8, see the eye portion above the main body portion)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing appliance of Harada such that it comprised an eye portion as taught by an alternative embodiment of Harada to provide for an easy to use line securing structure. 
Re-claim 2:


    PNG
    media_image2.png
    322
    315
    media_image2.png
    Greyscale

wherein said crook of said hook portion of said line engageable structure has an arc facing interior said hook portion (see arc facing interior annotated above)
and an arc facing exterior said hook portion, (see arc facing exterior annotated above)
However Harada as modified is silent about:
said accent adhered primarily at said arc facing exterior. (Harada discloses that the accent material is applied equally to the crook of the hook or it can be applied to any part of a fishing structure (col 2 ln 45) but doesn’t explicitly disclose that is the exterior of the arc)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fishing appliance of Harada such that the accent material was primarily on the arc facing exterior, since applicant’s spec does not necessarily provide criticality to the “location” and therefore lacks any disclosed criticality for having such “location”, to facilitate easy manufacturing of the appliance since the arc exterior is the easiest to apply the accent material to, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re-claim 3:
Harada modified teaches claim 1 and further teaches:
wherein said accent is formed of a mixture of acrylic-based binder and a phosphorescent or fluorescent material pigment. (col 2, ln 15-31)
However, Harada as modified fails to teach:
wherein said accent is formed of a mixture of water based directly-to-metal acrylic paint 
However, it would have been an obvious substitution of functional equivalents to substitute the water based directly-to-metal acrylic paint as claimed for the acrylic-based binder, since applicant’s spec does not necessarily provide criticality to the “the acrylic paint” and therefore lacks any disclosed criticality for having such “acrylic paint”, to provide a good selection for a strong adhesive to bind the pigment to provide an accent with outstanding light-storing characteristics, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re-claim 4:
Harada modified teaches claim 1 and further teaches:
wherein said accent is formed of a mixture of acrylic-based paint binder and strontium aluminate based pigment. (col 2, ln 15-31)
However, Harada as modified fails to teach:
wherein said accent is formed of a mixture of directly-to-metal acrylic paint 
However, it would have been an obvious substitution of functional equivalents to substitute the directly-to-metal acrylic paint as claimed for the acrylic-based binder, since applicant’s spec does not necessarily provide criticality to the “the acrylic paint” and therefore lacks any .  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re-claim 7:
Harada teaches:

    PNG
    media_image1.png
    243
    498
    media_image1.png
    Greyscale

A fishing appliance comprising: (abstract and figures)
a hook, (see annotation for hook portion above)
having a line engageable structure at one end thereof (Fig 7, col 4 ln  49-54)
and a crook adjacent (see annotation for crook above)
a terminus thereof; (see annotation for terminus above)
and a photoluminescent accent adhered to a segment of said crook of said hook portion of said structure. (see annotation for accent material above adhered to a segment of the crook, col 1 ln 3-9, col 2 ln 4-48, col 6 ln 30-36)
Harada is silent as to:
a line engageable eye. (Harada discloses a line engageable structure (col 4 ln 53-54) but does not explicitly disclose that it is an eye.) 

comprising a line engageable structure including eye portion. (Fig 8, see the eye portion above the main body portion)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing appliance of Harada such that it comprised an eye portion as taught by an alternative embodiment of Harada to provide for an easy to use line securing structure. 
Re-claim 8:
Harada modified teaches claim 7 and further teaches:
wherein said photoluminescent accent includes a phosphorescent or fluorescent material. (col 2, ln 15-31)
Re-claim 9:
Harada modified teaches claim 7 and further teaches:
wherein said photoluminescent accent includes a sulfide or aluminate based pigment. (col 2, ln 15-31)
Re-claim 10:
Harada modified teaches claim 7 and further teaches:
wherein said photoluminescent accent includes a strontium aluminate based pigment. (col 2, ln 15-31)
Re-claim 21:
Harada teaches:

    PNG
    media_image1.png
    243
    498
    media_image1.png
    Greyscale
 
A fishing appliance comprising: (abstract and figures)
a hook, (see annotation for hook portion above)
having a line engageable structure at one end thereof (Fig 7, col 4 ln  49-54)
and a crook adjacent (see annotation for crook above)
a terminus thereof; (see annotation for terminus above) 
    PNG
    media_image3.png
    322
    315
    media_image3.png
    Greyscale

said crook having an arc facing interior said hook (see arc facing interior annotated above)
and an arc facing exterior said hook, (see arc facing exterior annotated above)
and a photoluminescent accent adhered to a segment of said crook of said hook portion, (see annotation for accent material above adhered to a segment of the crook, col 1 ln 3-9, col 2 ln 4-48, col 6 ln 30-36)
Harada is silent as to:
a line engageable eye. (Harada discloses a line engageable structure (col 4 ln 53-54) but does not explicitly disclose that it is an eye.) 
However, in an alternative embodiment Harada teaches:
comprising a line engageable structure including eye portion. (Fig 8, see the eye portion above the main body portion)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing appliance of Harada such that it comprised an eye portion as taught by an alternative embodiment of Harada to provide for an easy to use line securing structure. 
However Harada as modified is silent about:
said accent adhered primarily at said arc facing exterior. (Harada discloses that the accent material is applied equally to the crook of the hook or it can be applied to any part of a fishing structure (col 2 ln 45) but doesn’t explicitly disclose that is the exterior of the arc)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fishing appliance of Harada such that the accent material was primarily on the arc facing exterior, since applicant’s spec does not necessarily provide criticality to the “location” and therefore lacks any disclosed criticality for having such “location”, to facilitate easy manufacturing of the appliance since the arc exterior is the easiest to apply the accent material to, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re-claim 22:
Harada modified teaches claim 21 and further teaches:
wherein said accent is comprises a acrylic-based binder with a selected photoluminescent or iridescent pigment. (col 2, ln 15-31)
However, Harada as modified fails to teach:
wherein said accent comprises a directly-to-metal acrylic paint 
However, it would have been an obvious substitution of functional equivalents to substitute the directly-to-metal acrylic paint as claimed for the acrylic-based binder, since applicant’s spec does not necessarily provide criticality to the “the acrylic paint” and therefore lacks any disclosed criticality for having such “acrylic paint”, to provide a good selection for a strong adhesive to bind the pigment to provide an accent with outstanding light-storing characteristics, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (EP0726303A2) in view of Snyder (US6748693B1).
Re-claim 23:
Harada modified teaches claim 22 and further teaches:
wherein said accent is a cured applied accent (col 4 ln 7-10)
However, Harada as modified doesn’t teach:
wherein said accent is a heat cured applied accent 
Snyder teaches:
a fishing applicant (abstract and figures) 
comprising a photoluminescent accent material applied (“coat” of “glow powder” and “carrier”)
wherein said accent is a heat cured applied accent (col 4, ln 28-39)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the accent of Harada such that it is a heat cured applied accent as taught by Snyder to securely bond the mixture to the hook. 
Re-claim 24:
Harada modified teaches claim 22 and further teaches:
wherein said accent comprises acrylic-based binder with a phosphorescent or fluorescent material pigment. (col 2, ln 15-31)
However, Harada as modified fails to teach:
wherein said accent comprises paint
However, it would have been an obvious substitution of functional equivalents to substitute the paint as claimed for the acrylic-based binder, since applicant’s spec does not necessarily provide criticality to the “the paint” and therefore lacks any disclosed criticality for having such “paint”, to provide a good selection for a strong adhesive to bind the pigment to provide an accent with outstanding light-storing characteristics, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re-claim 25:
Harada modified teaches claim 24 and further teaches:
wherein said phosphorescent or fluorescent material pigment is one of a sulfide or aluminate based pigment. (col 2, ln 15-31)
Re-claim 26:
Harada modified teaches claim 24 and further teaches:
wherein said phosphorescent or fluorescent material is a strontium aluminate based pigment. (col 2, ln 15-31)
Re-claim 27:
Harada modified teaches claim 24 but doesn’t teach:
wherein said accent comprises 75% water based paint with 25% pigment. 
Synder further teaches:
wherein said accent comprises 75% water based paint with 25% pigment. (col 3, ln 30-31, claim 3) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the accent of Harada such that it comprises paint and pigment concentrations as taught by Snyder to provide for a material with luminesce when subjected to light and to maintain this condition when immersed in water (Synder-col 1 ln 55-57)
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent because they pertain to luminance fishing appliances of the art.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643